Case 6:18-cv-01069-RBD-LRH Document 130 Filed 03/18/20 Page 1 of 2 PageID 3453



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

 JOHN DOE,

        Plaintiff,

 v.                                                       Case No. 6:18-cv-1069-Orl-37LRH

 ROLLINS COLLEGE,

       Defendant.
 _____________________________________

                                          ORDER

        Plaintiff moves to continue the Final Pretrial Conference and trial term. (Doc. 127.)

 Defendant does not oppose continuing the trial term, but requests the Court keep the

 scheduled Final Pretrial Conference to be conducted telephonically. (Doc. 128.) Per the

 Orlando Division’s Order on COVID-19, the trial term is suspended pending further

 order of the Court. See In Re: Coronavirus Public Emergency, 6:20-mc-17-Orl-37 (Doc. 1).

 The Final Pretrial Conference will be conducted as scheduled telephonically on March

 26, 2020. (See Doc. 113.) A notice with call-in information will follow.

        Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion to

 Continue Final Pretrial Conference and Trial Date (Doc. 127) is GRANTED IN PART

 AND DENIED IN PART:

        1.     The trial term is suspended until further Court order.

        2.     The Final Pretrial Conference will be conducted telephonically on March

               26, 2020.


                                             -1-
Case 6:18-cv-01069-RBD-LRH Document 130 Filed 03/18/20 Page 2 of 2 PageID 3454



       3.    In all other respects, the Motion is DENIED.

       DONE AND ORDERED in Chambers in Orlando, Florida, on March 18, 2020.




 Copies to:
 Counsel of Record




                                         -2-
